Citation Nr: 0005595	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-07 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hypertensive cardiovascular disease. 

2.  Entitlement to service connection for residuals of a left 
leg injury.

3.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had honorable active duty service from November 
1945 to January 1949.  He also had a period of active service 
from February 1949 to March 1950 which, because it was 
terminated under dishonorable conditions, may not be 
considered for VA disability compensation purposes. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 1970 
and March 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  The April 
1970 rating decision denied service connection for left leg 
injury.  The March 1997 rating decision found that new and 
material evidence had not been presented to reopen a prior 
final November 1957 rating decision which had denied service 
connection for hypertensive cardiovascular disease.  

The issue of entitlement to service connection for residuals 
of a left leg injury is addressed in the REMAND portion of 
this decision. 

As a notice of disagreement (NOD) was filed to the denial of 
the claim for service connection for a back disability, this 
issue is also addressed below in the REMAND portion of this 
decision. 


FINDINGS OF FACT

1.  In November 1957, the RO denied service connection for 
hypertensive cardiovascular disease; the veteran was duly 
notified of the decision in November 1957 and did not enter a 
notice of disagreement within one year of the date of notice 
of the rating decision. 

2.  Evidence added to the record since the November 1957 RO 
rating decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for hypertensive 
cardiovascular disease. 
3.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's current 
hypertensive cardiovascular disease and his honorable 
service. 


CONCLUSIONS OF LAW

1.  The November 1957 rating decision denying entitlement to 
service connection for hypertensive cardiovascular disease is 
final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the November 1957 rating decision 
pertinent to the issue of service connection for hypertensive 
cardiovascular disease is new and material, and the veteran's 
claim for service connection for hypertensive cardiovascular 
disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (1999). 
 
3.  The veteran's claim of entitlement to service connection 
for hypertensive cardiovascular disease is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Where a veteran who 
served for 90 days or more during a period of war develops 
cardiovascular disease, including hypertension, to a degree 
of 10 percent or more within one year from separation from 
such service, such disease may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991); 38 
C.F.R. 3.307, 3.309 (1999).

Generally, a final decision issued by a RO may not thereafter 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).

In this case, as there is a prior unappealed rating decision, 
the claim may not be reopened and allowed unless new and 
material evidence is presented.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156(a).  In November 1957, the RO denied 
service connection hypertensive cardiovascular disease.  The 
veteran was duly notified of the decision in November 1957 
and did not thereafter enter a notice of disagreement within 
one year of issuance of notification of the rating decision.  
Therefore, the November 1957 rating decision denying 
entitlement to service connection for hypertensive 
cardiovascular disease became final.  See 38 U.S.C.A. 
§ 7105(b),(c); 38 C.F.R. §§ 20.302, 20.1103. 

The evidence which was of record at the time of the November 
1957 RO rating decision included service medical records and 
the veteran's application for compensation.  Service medical 
records for the period of the veteran's honorable service 
(November 1945 to January 1949) reflect no complaints, 
findings, or diagnosis of hypertension or a cardiovascular 
disorder.  At the January 1949 service separation 
examination, the veteran indicated that he did not have, and 
had not experienced, pain or pressure in the chest, 
palpitation or pounding heart, high or low blood pressure, or 
shortness of breath.  The January 1949 service separation 
examination was negative for complaints, findings, or 
diagnosis of hypertension or cardiovascular disability.  

It was not until later in 1949 during the veteran's second 
period of service, which was under dishonorable conditions, 
that the veteran was noted to have possible asymptomatic 
hypertension and an undiagnosed condition manifested by chest 
pain.  A medical consultant opined that, if the veteran were 
to limit his continual excess abuse of alcohol, his blood 
pressure would be normal.  

Examination in March 1950 likewise notes that the veteran had 
complaints of chest pain and high blood pressure, and that he 
had been treated for this condition in Austria during this 
second period of service.  An April 1957 letter to the VA 
Hospital, Indianapolis, reflects that the veteran reported 
that he first received treatment in the Fall of 1949.  On his 
October 1957 Application for Compensation, the veteran wrote 
that he had received treatment for a heart condition and high 
blood pressure in 1949.  

Based on this evidence, the RO, in a November 1957 rating 
decision, found that, because no heart condition was shown 
during the veteran's period of honorable service, and a 
diagnosis in 1949 showed the veteran was addicted to alcohol, 
service connection for hypertensive cardiovascular disease 
was not warranted.  The November 1957 rating decision denied 
service connection for hypertensive cardiovascular disease.  

The pertinent additional evidence submitted since the 
November 1957 rating decision includes personnel information, 
VA examination reports dated in October 1967, March 1970, 
July 1970, December 1996, and July 1998, multiple statements 
by the veteran, multiple private physician statements, 
private medical records, a Civil Service Retirement System 
examination report, and multiple private physician letters.  

Federal employment records reflect that in the 1950's the 
veteran worked as a laborer-cleaner, ordnance worker, and 
heavy laborer, with disability retirement from July 1957 to 
January 1963 due to high blood pressure and heart condition, 
diagnosed as arterial hypertension, aortic insufficiency, and 
history of frequent angina pectoris, and disability 
retirement in 1967.  U.S. Civil Service Commission personnel 
records reflect that the veteran began disability retirement 
in 1967 due to high blood pressure and a heart condition.  An 
associated report of physician's examination in May 1967 
reflects that the veteran reported his disability manifested 
by chest pain and shortness of breath had its onset in April 
1967, and the resulting diagnosis was angina pectoris due to 
arteriosclerotic cardiovascular disease.  

A letter from a private physician, Thomas Gootee, M.D., dated 
August 1967, reflects that the veteran was disabled beginning 
in April 1967 due, in part, to angina pectoris due to 
atherosclerotic heart disease.  An October 1967 VA 
examination report reflects the veteran's reported history of 
heart attack in April 1967, and complaints of chest and arm 
pain and numbness of the arm and hand and shortness of 
breath, and included the diagnosis of angina pectoris by 
history.  A March 1970 VA examination report notes the 
veteran's complaints of chest pain and left arm pain and 
shortness of breath, and resulted in diagnoses of mild 
hypertension and angina pectus, by history.  

In multiple statements and letters, the veteran repeats the 
history of complaints and treatment from August 1949 to the 
present.  For example, in a statement received in October 
1967, he wrote that in 1949 he had been in an Army hospital 
for high blood pressure and a heart condition.  In a June 5, 
1970 statement, the veteran wrote that he had been 
hospitalized in 1949 for high blood pressure and a heart 
condition, was employed from 1952 to 1957 at NAD Crane, then 
received a medical Civil Service pension. 

In a letter dated in July 1970, Dr. Gootee wrote that the 
veteran had severe coronary insufficiency on mild exertion 
due to arteriosclerotic cardiovascular disease.  A July 1970 
examining physician's Medical Certificate reflects diagnoses 
of old myocardial infarction and anginal pain.  Multiple 
hospital and treatment records, received in November 1996, 
reflect diagnoses and treatment for various unrelated 
conditions, including diabetes mellitus and orthopedic 
complaints, chronic lung disease secondary to cigarette 
abuse, and continued treatment for heart disease and 
hypertension, including peripheral vascular disease, angina 
pectoris, and coronary artery bypass grafting.  A VA 
compensation examination in December 1996 noted the veteran's 
relevant history of hypertension, heart attacks beginning in 
1960, and in 1964 and 1968, status post angioplasty times 
two, subsequent coronary artery bypass grafting times five, 
bilateral carotid endarteriectomies, and significant 
peripheral vascular disease.  In June 1998, Dr. Gootee wrote 
that the veteran was totally disabled and homebound due to 
several diagnosed conditions, which included hypertension.  

A VA compensation examination in July 1998 again noted the 
veteran's history of high blood pressure in 1949, and 
coronary artery bypass graft, and entered diagnoses which 
included coronary artery bypass graft in January 1992, status 
post multiple myocardial infarctions since 1954, peripheral 
vascular disease, status post bilateral lower extremity 
bypass graft in February 1997, left carotid surgery in 1992, 
episode of transient ischemic attack with left-sided weakness 
for a week in June 1998, and hypertension since 1949.  In a 
statement dated in February 1999, 
Dr. Gootee listed the veteran's current disabilities, which, 
among others, included coronary insufficiency with angina, 
valvular heart disease with aortic stenosis, essential 
hypertension, hyperlipidemia, and peripheral vascular 
disease. 

The Board finds that the evidence reflecting the veteran's 
reported history of treatment for a heart condition and high 
blood pressure beginning in 1949, often repeated, is not new, 
as it was of record at the time of the November 1957 rating 
decision.  However, the Board finds that the evidence added 
to the record since the November 1957 rating decision, which 
reflects the current level of hypertensive cardiovascular 
disability, with various diagnoses not previously of record, 
is new, and is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim 
for service connection for hypertensive cardiovascular 
disease is reopened.  See 38 C.F.R. § 3.104(a); Hodge, supra.

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the "adjudication process must come to a 
screeching halt despite reopening because a claim that is not 
well grounded cannot be allowed."  Winters v. West, 12 Vet. 
App. at 206.  If the claim is well grounded, then VA must 
ensure that the duty to assist has been fulfilled before 
proceeding to the third step, a merits adjudication.  Id.

While new and material evidence has been presented to reopen 
the veteran's claim, the evidence of record does not 
demonstrate that the claim for service connection for 
hypertensive cardiovascular disease is well grounded.  There 
is simply no medical evidence of record to demonstrate a 
nexus between the veteran's current hypertensive 
cardiovascular disease and associated cardiovascular 
disability, however diagnosed, and his honorable active duty 
service.  The only medical etiology opinion of record 
attributed the veteran's possible asymptomatic hypertension 
in 1949 to his continual excess abuse of alcohol, and 
indicated that, otherwise, the veteran's blood pressure would 
have been normal.  With regard to examination reports, such 
as the July 1998 VA examination report, which include as a 
diagnosis the history of hypertension since 1949, the medical 
evidence of record still does not demonstrate that the 
veteran's hypertension or onset of disability manifested by 
chest pains was manifested to a degree of 10 percent within 
one year of his period of active honorable service, which 
ended in January 1949.  See 38 C.F.R. §§ 3.307, 3.309, 4.104, 
Code 7101 (1999).

In a letter to his congressman dated in September 1997, the 
veteran wrote that, when he went to enlist for the third 
time, he was turned down twice for high blood pressure, and 
that during hospitalization in Austria in August 1949 doctors 
told him he had high blood pressure and heart pains.  With 
regard to the veteran's reporting of what he was told by a 
doctor, however, the Court has held that such a veteran's 
account, "filtered as it [is] through a layman's 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  While various medical reports noted the veteran's 
history of hypertension and cardiovascular disease, none 
resulted in a medical etiology opinion relating the current 
disabilities to service.  

While a lay person such as the veteran is competent to report 
an injury and describe symptoms, he is not competent to offer 
evidence which requires medical knowledge, such as a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (if the only evidence on a medical issue is the 
testimony of a lay person, the claimant does not meet the 
burden imposed by 38 U.S.C. section 5107(a) and does not have 
a well-grounded claim); Moray v. Brown, 5 Vet. App. 211, 214 
(1993) (unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form the basis of a 
well-grounded claim).  For these reasons, the Board must find 
the veteran's claim for service connection for hypertensive 
cardiovascular disease to be not well grounded.  See 
38 U.S.C.A. § 5107(a).  No further action, including a REMAND 
for further development, is required.  See Winters at 206. 

As the veteran has not presented a well-grounded claim for 
service connection for hypertensive cardiovascular disease, 
the duty to assist the veteran does not arise.  See Epps; see 
also Morton v. West, 12 Vet. App. 477 (1999) (per curiam) 
(absent the submission of a well-grounded claim, the 
Secretary cannot undertake to assist a veteran in the 
development of his or her claim). 



ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for hypertensive 
cardiovascular disease.  To this extent, the appeal is 
granted. 

The veteran's claim of entitlement to service connection for 
hypertensive cardiovascular disease is not well grounded.  To 
this extent, the appeal is denied.


REMAND

I. Service Connection: Residuals of Left Leg Injury

An RO decision in April 1970, which denied service connection 
for residuals of a left leg injury, found that there was no 
evidence of left leg injury in service and that a left leg 
disability was not shown by the post-service evidence then of 
record.  The Board notes that, subsequent to that decision, 
the veteran entered a timely NOD in June 1970, and after a 
statement of the case (SOC) was issued in July 1970, he 
entered a substantive appeal, on a VA Form 9, received in 
July 1970, thus perfecting his appeal to the Board.  VA 
indicated in a letter to the veteran's congressman that, upon 
receipt of a VA examination report, the claim would be 
forwarded to the Board.  It does not appear from the record 
that the claim was ever sent to the Board for appellate 
consideration.  Notwithstanding that the RO developed this 
issue as one of whether new and material evidence had been 
presented to reopen the April 1970 rating decision, as that 
decision was placed in appellate status in 1970 but a 
decision by the Board was never rendered, the April 1970 
rating decision was never a "final" decision.  Therefore, 
the veteran's appeal to the Board remains open and the issue 
on appeal is entitlement to service connection for residuals 
of a left leg injury.

In the April 1970 rating decision, the RO considered the 
evidence of record at that time.  However, subsequent to the 
issuance of the SOC in July 1970, the pertinent additional 
evidence submitted includes multiple statements by the 
veteran, multiple private physician statements, private 
medical records, VA examination reports in December 1996 and 
July 1998, and personnel information.  

Under the provisions of 38 C.F.R. § 20.1304(c) (1999), the 
Board must refer any evidence not considered by the RO for 
initial consideration and preparation of a supplemental SOC, 
unless this procedural right has been waived by the veteran 
or his representative.  No such waiver is of record in this 
case.  Without such a waiver, the Board, in most instances, 
is required to remand the case to the RO to ensure the 
veteran's due process rights. 

II. Service Connection: Back Disability

The March 1997 rating decision denied service connection for 
a back disability, and the veteran was notified of this 
decision in the same month.  In January 1998, the veteran 
entered a NOD with denial of service connection for a back 
disability, contending that there was sufficient evidence to 
allow service connection for a back condition.  A SOC, 
however, erroneously informed the veteran that the issue on 
appeal was whether new and material evidence had been 
presented to reopen a claim for service connection for a back 
disability.  As there was no prior final rating decision of 
record denying service connection for a back disability, 
however, the issue appealed was actually entitlement to 
service connection for a back disability, not new and 
material evidence to reopen a claim.  The April 1998 SOC 
informed the veteran of the regulations pertaining to new and 
material evidence, but did not provide the law and 
regulations which pertain to service connection or 
requirements to present a well-grounded claim.  In order to 
assure that the veteran is not prejudiced thereby, this issue 
is remanded for issuance of a SOC so advising the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the Board is required to REMAND this 
issue to the RO for issuance of a SOC. 

Therefore, in order to afford the veteran due process, these 
issues are REMANDED for the following action: 

1.  The RO should review the claim for 
service connection for residuals of left 
leg injury in light of the additional 
evidence submitted since the July 1970 
SOC.  If the claim remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental SOC 
and given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration. 

2.  The RO should issue a SOC on the 
issue of entitlement to service 
connection for a back disability, 
informing the veteran of the pertinent 
laws and regulations regarding service 
connection and well-grounded claims. 

3.  The veteran has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 
109 (1995); and Falzone v. Brown, 8 Vet. 
App. 398 (1995).

As the claim for service connection for residuals of a left 
leg injury has been perfected, regardless of whether the 
veteran's responds to the supplemental SOC, if the benefit is 
not granted, the RO should return the claim as to this issue 
to the Board for appellate consideration.  Only if the 
veteran completes his appeal as to the issue of entitlement 
to service connection for a back condition by filing a timely 
substantive appeal should the claim as to this issue be 
returned to the Board.  See 38 U.S.C.A. § 7104(a) (West 
1991).  



By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 



